—Judgment, Supreme Court, New York County (Edward Lehner, J.), entered August 16, 2001, dismissing the complaint, and bringing up for review an order, same court and Justice, entered May 23, 2001, which, in an action for personal injuries sustained when a wooden plaque fell from a credenza and struck plaintiff on the back while she was cleaning an office in defendant’s building, granted defendant’s motion for summary judgment, unanimously affirmed, without costs. Appeal from the order entered May 23, 2001, unanimously dismissed, without costs, as subsumed within the appeal from the ensuing judgment.
Plaintiff’s common-law negligence claim was properly dismissed for lack of evidence that the plaque, which like the other items on the credenza, had stood on the credenza in the same position without incident or complaint for years and was dusted by plaintiff once a week, constituted a foreseeable hazard. There is no evidence that the danger was created by *54defendant or was visible and apparent for a sufficient period of time for defendant to discover it (see Gordon v American Museum of Natural History, 67 NY2d 836, 837-838). Plaintiff’s Labor Law § 200 claim was properly dismissed for lack of evidence sufficient to raise an issue of fact as to whether defendant exercised supervisory control over her work (see Comes v New York State Elec. & Gas Corp., 82 NY2d 876, 877). Concur — Tom, J.P., Mazzarelli, Buckley and Sullivan, JJ.